DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 12/31/2021 in which claims 1, 4, 5, and 20 (AMENDED); and claim 2 (CANCELLED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

3.	Examiner agrees with applicant’s amendment filed on 12/31/2021 with respect to the previous 35 USC § 112(f) interpretation with respect to claim 20. Therefore, the previous 35 USC § 112(f) interpretation with respect to claim 20 has been withdrawn.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (“Kondo”) (US Patent No.: 6,748,113 B1) in view of Zhou et al. (“Zhou”) (US Pub. No.: 2013/0051467 A1), and further in view of Lim et al. (“Lim”) (US Pub. No.: 2019/0289301 A1).

	In regards to claims [1] and [20], Kondo discloses a method for processing a block (see fig. 18) associated with an image or a video (see abstract, e.g. “blocks of an image”), wherein the block (see fig. 24b unit 605) comprises a plurality of pixels (see fig. 24b units 609 and 610) and an apparatus of a video encoder or a video decoder (see title, fig. 30), comprising: a memory (see fig. 30 unit 115) comprising instructions (see fig. 30, e.g. “from unit 110 or unit 114”), and one or more processors (see fig. 30 unit 110 or unit 114) in communication (see fig. 30) with the memory (see fig. 30 unit 115), wherein the one or more processors execute instructions (see fig. 30) to: obtaining spectrum components by performing a transform (see figs. 24a-24c, e.g. “DCT block 603”, where the examiner notes that “DCT” is the well-known transform concept that has spectrum components, which is equivalent to the applicants teaching in paragraph [0082] of applicant’s specification) for the current pixel (see fig. 24c unit 613, e.g. “pixel 613 of first field of DCT block 603”) and the neighboring pixels (see fig. 24c unit 615, e.g. “pixel 615 of second field of DCT block 603”) of the current pixel (see col. 29 lines 35-51, e.g. e.g. “pixel 613 of first field of DCT block 603”); determining whether a filter (see fig. 17 unit 243) is to be applied to the spectrum components (see fig. 17 unit 231 or unit 244); when the filter (see fig. 38 unit 244) is to be applied to the spectrum components (see fig. 38 unit 441), obtaining filtered spectrum components (see fig. 7 unit S31 or fig. 38) based on a filtering parameter (see fig. 38 unit 447 or unit 118) and the spectrum components (see fig. 38 ; when the filter is not to be applied to the spectrum components (see fig. 18 unit S44), saving (see fig. 22 unit 118) the spectrum components without changing (see fig. 22 unit 261); and obtaining filtered pixels (see fig. 35 or fig. 37, col. 42 lines 30-36) by performing an inverse transform (see fig. 1 or fig. 13 unit 112) on the filtered spectrum components (see fig. 7 unit S31).
Yet, Kondo fails to explicitly disclose scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block of the image or the video as claimed.
However, Zhou teaches the well-known concept of scanning, according to a predefined scan template (see paragraph [0044], “scan order”), to obtain a current pixel of the block (see fig. 6 unit 610 or fig. 7, e.g. “Pixel Block A or Pixel Block X”) and neighboring pixels (see fig. 6 unit 620 or fig. 7, e.g. “Pixel Block B and Pixel Block C”) of the current pixel (see fig. 6 unit 610 or fig. 7, e.g. “Pixel Block A or Pixel Block X”), wherein the block is a reconstructed block (see fig. 7, e.g. “Reconstructed Pixel Block A”) or a predicted block (see fig. 6 unit 660 or fig. 7, e.g. “Reconstructed Pixel Block X”) of the image or the video (see abstract, paragraph [0049]).
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Kondo above by incorporating the proposed teachings of Zhou above to perform such a modification to provide an apparatus and method for processing a block associated with an image or video that is capable of scanning, according to a predefined scan template, to obtain a current pixel of the block and neighboring pixels of the current pixel, wherein the block is a reconstructed block or a predicted block of the image or the video as well as to solve the problem in a case where I, P and B coding modes can prove to be limiting in some circumstances.  It may occur that no single coding mode is appropriate for certain image content within pixel blocks.  Thus, there exists a need in the art for a coding system that can merge aspects of intra coding and inter coding in a hybrid fashion as taught by Zhou et al. (see Zhou, paragraph [0005]), thus improving compression efficiency.
Although Kondo discloses a method for processing a block (see fig. 18) associated with an image or a video (see abstract, e.g. “blocks of an image”), wherein the block (see fig. 24b unit 605) comprises a plurality of pixels (see fig. 24b units 609 and 610) and an apparatus of a video encoder or a video decoder (see title, fig. 30), comprising: a memory (see fig. 30 unit 115) comprising instructions (see fig. 30, e.g. “from unit 110 or unit 114”), and one or more processors (see fig. 30 unit 110 or unit 114) in communication (see fig. 30) with the memory (see fig. 30 unit 115), wherein the one or more processors execute instructions (see fig. 30) to: obtaining spectrum components by performing a transform (see figs. 24a-24c, e.g. “DCT block 603”) for the current pixel (see fig. 24c unit 613, e.g. “pixel 613 of first field of DCT block 603”) and the neighboring pixels (see fig. 24c unit 615, e.g. “pixel 615 of second field of DCT block 603”) of the current pixel (see col. 29 lines 35-51, e.g. e.g. “pixel 613 of first field of DCT block 603”); determining whether a filter (see fig. 17 unit 243) is to be applied to the spectrum components (see fig. 17 unit 231 or unit 244); when the filter (see fig. 38 unit 244) is to be applied to the spectrum components (see fig. 38 unit 441), obtaining filtered spectrum components (see fig. 7 unit S31 or fig. 38) based on a filtering parameter (see fig. 38 unit 447 or unit 118) and the spectrum components (see fig. 38 unit 441); when the filter is not to be applied to the spectrum components (see fig. 18 unit S44), saving (see fig. 22 unit 118) the spectrum components without changing (see fig. 22 unit 261); and obtaining filtered pixels (see fig. 35 or fig. 37, col. 42 lines 30-36) by performing an inverse transform (see fig. 1 or fig. 13 unit 112) on the filtered spectrum components (see fig. 7 unit S31), the combination of teachings of Kondo and Zhou fails to explicitly disclose generating a filtered block based on the filtered pixels, wherein the one or more conditions include at least one of: the block has a non-zero residual signal, a size of the block, an aspect ratio of the block, a prediction mode of the block, a prediction mode of the block in intra, or a prediction mode of the block in inter as claimed.
 	However, Lim further teaches the well-known concept of generating a filtered block (see paragraph [0202]) based on the filtered pixels (see paragraphs [0097] and [0202]), wherein the one or more conditions include at least one of: the block has a non-zero residual signal, a size of the block (see fig. 24), an aspect ratio of the block, a prediction mode of the block (see fig. 24), a prediction mode of the block in intra (see fig. 24, paragraph [0202]), or a prediction mode of the block in inter (see fig. 24).
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Kondo and Zhou above by further incorporating the proposed teachings of Lim above to perform such a modification to provide an apparatus and method for processing a block associated with an image or video that is capable of generating a filtered block based on the filtered pixels, wherein the one or more conditions include at least a prediction mode of the block in intra as well as to solve the problem in a case where there is a difficulty in pipeline implementation and the like, due to the increase in complexity in the process of determining a division structure in picture for image encoding and decoding, and the conventional block division method and the size of the divided blocks thereof may not be suitable for encoding a high-resolution image as taught by Lim et al. (see Lim, paragraph [0007]), thus enhancing filtering capabilities for video image prediction quality.

	
	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 1 (see the above rejection of claim 1), wherein the filtering parameter (see fig. 38 unit 447 or unit 118) or the predefined scan template depends on the one or more conditions (see fig. 2, col. 8 line 57, e.g. “16x16 macroblock”).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 1 (see the above rejection of claim 1), wherein the filter is applied (see fig. 35 unit 544, col. 41 lines 29-30 and col. 45 lines 57-58) if the size of the block obtained as a block width multiplied by a block height is greater than 4x4 (see fig. 2, col. 8 line 57, e.g. “16x16 macroblock”); or the filter is applied if the prediction mode of the block is an inter prediction mode and the block has a nonzero residual signal; or the filter is applied if the prediction mode of the block is an intra prediction mode.

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 1 (see the above rejection of claim 1), wherein the filter is not applied (see fig. 16 unit S44) if the prediction mode of the block is an inter prediction mode (see col. 9 lines 27-28) and both a block width and a block height are greater or equal to 32 (see fig. 2).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 5 (see the above rejection of claim 5), wherein the obtaining the filtered spectrum components comprises estimating the filtered spectrum components based on a look up table (LUT) (see col. 41, Table 6).

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 6 (see the above rejection of claim 6), wherein a filtered spectrum component


    PNG
    media_image1.png
    168
    545
    media_image1.png
    Greyscale



wherein i is an index of a spectrum component (see col. 11, TABLE 1), R(i) is the spectrum component corresponding to index I (see col. 11, TABLE 1), o is the filtering parameter (see fig. 38 unit 447 or unit 118), LUT is an array representing the look up table (see col. 41, Table 6), and THR is a threshold (see fig. 16 unit S42).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo  discloses 
    PNG
    media_image2.png
    107
    935
    media_image2.png
    Greyscale

	(see col. 11 table 1 or col. 41, table 6).

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 6 (see the above rejection of claim 6), wherein the filtering parameter is derived based on a codec quantization parameter (QP) (see fig. 38 unit 443).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses 
    PNG
    media_image3.png
    171
    880
    media_image3.png
    Greyscale

		(see fig. 38 unit 443).


	As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses 
    PNG
    media_image4.png
    145
    929
    media_image4.png
    Greyscale

		(see fig. 38 unit 443).


	As per claim [12], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 11 (see the above rejection of claim 11), wherein the filtering parameter is equal to zero if QP <= 17 (see fig. 38 unit 443).
, and the block is bypassed without filtering (see fig. 16 unit S44).

As per claim [13], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 7 (see the above rejection of claim 7), wherein the THR (see fig. 16 unit S42) is dependent of a QP value (see fig. 38 unit 443).


As per claim [14], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses 
    PNG
    media_image5.png
    189
    753
    media_image5.png
    Greyscale

		(see fig. 16 or fig. 18).

As per claim [15], most of the limitations have been noted in the above rejection of claim 1. Yet, Kondo fails to explicitly disclose the method of claim 1, wherein the predefined scan template is defined as a set of spatial or raster offsets relative to a position of the current pixel inside the reconstructed block as claimed.
However, Zhou teaches the method of claim 1 (see the above rejection of claim 1), wherein the predefined scan template is defined as a set of spatial or raster offsets (see paragraph [0044]) relative to a position of the current pixel inside the reconstructed block (see fig. 7, e.g. “reconstructed pixel block A”). Same motivation as to claim 1 applies here. 

As per claim [16], most of the limitations have been noted in the above rejection of claim 1. Yet, Kondo fails to explicitly disclose the method of claim 15, wherein when the predefined scan template is defined as a set of raster offsets relative to the position of the current pixel inside the reconstructed block, the set of raster offsets point to neighbor pixels that are inside the reconstructed block as claimed.
Yet, Kondo fails to explicitly disclose the method of claim 15, wherein when the predefined scan template is defined as a set of raster offsets relative to the position of the current pixel inside the reconstructed block, the set of raster offsets point to neighbor pixels that are inside the reconstructed block as claimed. 
However, Zhou teaches the method of claim 15 (see the above rejection of claim 15), wherein when the predefined scan template is defined as a set of raster offsets (see paragraph [0044]) relative to the position of the current pixel inside the reconstructed block (see fig. 7, e.g. “reconstructed pixel block A”), the set of raster offsets point (see paragraph [0044]) to neighbor pixels that are inside the reconstructed block (see fig. 7, e.g. “reconstructed pixel block B or block C”). Same motivation as to claim 1 applies here. 

As per claim [17], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 1 (see the above rejection of claim 1), wherein the filtered pixels (see fig. 35 or fig. 37, col. 42 lines 30-36) are added (see fig. 1 unit 119) to an accumulation buffer (see fig. 38 unit 118), and wherein the accumulation buffer is initialized by zero (see fig. 38 unit 118) before the obtaining filtered spectrum components (see col. 41, Table 6).
Yet, Kondo fails to explicitly disclose the predefined scan template as claimed.
However, Zhou teaches the predefined scan template (see paragraph [0044], “scan order”). Same motivation as to claim 1 applies here. 

	As per claim [18], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 17 (see the above rejection of claim 17), wherein final filtered pixels (see fig. 35 or fig. 37, col. 42 lines 30-36) are obtained as accumulated values (see fig. 36) in the accumulation buffer (see fig. 38 unit 118) divided by respective numbers of pixels  (see figs. 24a-24c) added (see fig. 1 unit 119) to a current respective positions (see fig. 36) of the accumulation buffer (see fig. 38 unit 118); and wherein generating the filtered block (see fig. 35 unit 544, col. 41 lines 29-30 and col. 45 lines 57-58) is performed based on the final filtered pixels (see fig. 35 or fig. 37, col. 42 lines 30-36).

	As per claim [19], most of the limitations have been noted in the above rejection of claim 1. In addition, Kondo discloses the method of claim 1 (see the above rejection of claim 1), wherein the transform is a Hadamard transform (see col. 11 table 1 or col. 41, table 6).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ichigaya et al. (US Pub. No.: 2018/0176557 A1) discloses image encoding device, image decoding device, and program thereof. 

	Kimura (US Pub. No.: 2008/0013839 A1) discloses decoding apparatus, decoding method, computer readable medium storing program thereof, and computer data signal.

	Oguz et al. (US Pub. No.: 2008/0152005 A1) discloses systems and methods for efficient spatial intra predictability determination. 


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
January 20, 2022